DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This supplemental/corrected notice of allowance corrects claims on issue classification and PTO-37.
Allowable Subject Matter
Claims 10-18, 20, 22-23, 26, 29-30, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art  Knopf et al (US 6,264,736 B1) teaches using portlandite (Ca(OH)2) and reacting with CO2 to form the structure (see abstract, col 1 lines 40 to col 12 25), however, fails to teach  fails to teach  a manufacturing process of a cement-based product, comprising: (a)    combining at least one cement component that includes portlandite (Ca(OH)2) with aggregates; (b)    shaping the at least one cement component and the aggregates to form a monolithic structural element; subsequent to the shaping in (b), (c)    disposing the monolithic structural element in a reactor; (d)    exposing the monolithic structural element in the reactor to gaseous CO2 to form a cement-based product, wherein the exposing in (d) includes converting portlandite to calcium carbonate, and wherein a partial pressure (concentration) of the CO2 present in the reactor is higher than a partial pressure of CO2 in ambient atmosphere.
Soroushian et al as applied in the office action, teach manufacturing process for cement based product where disposing the monolithic structure in a reactor to CO2 (col .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743